     Case 3:20-cv-00569-MPS Document 27-3 Filed 05/11/20 Page 1 of 1



                           Declaration of Edward Clinton Jones

1. I am currently incarcerated at FCI Danbury. My Bureau of Prisons (“BOP”) Register
   Number is 27135-171.

2. I am 47 years old. I am currently housed in the D unit at FCI Danbury.

3. The D unit is a dormitory style unit, with rows of bunk beds. Currently, there are
   approximately 60 men in the unit.

4. On May 7, 2020, two men who were sick were removed from our unit. We were initially
   told both men had tested positive for COVID-19 but later told only one had tested
   positive.

5. As of today, the staff have not removed the dirty sheets and blankets off the beds where
   these sick men were sleeping. They have also not cleaned their living areas, lockers, and
   bins.

6. Since the men were taken out of the unit on May 7, many of the other men in my unit are
   showing symptoms of the virus including coughing, chills, severe headaches, and body
   aches.

7. I have heard staff tell men to stop complaining about their symptoms if they don’t have a
   fever. I have also heard staff say if you keep complaining you will be put in the A unit.
   (The A unit is where they are housing men who have tested positive for the virus).

8. I am not aware of anyone in the unit who has been tested since May 7.

9. I suffer from hyperglycemia and had gastric bypass surgery before coming into BOP
   custody. Recent blood work showed my liver and pancreas levels were double what is
   normal. I am experiencing severe numbness in my hands. My blood pressure was last
   tested on either May 4 or May 5 and was 190/100, which is alarming to me. On that same
   day, the doctor said a scope for internal injuries would be ordered. However, I have not
   been told when this procedure will occur.

10. I declare under the penalty of perjury that the contents of this declaration are true and correct
    to the best of my knowledge. I will sign a hard copy of this declaration at my earliest
    opportunity.


                                            _____/s/______________________
                                            Edward Clinton Jones

                                            May 10, 2020
